              Case 2:20-cv-01215-DJA Document 18 Filed 12/02/20 Page 1 of 3




 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 4 160 Spear Street, Suite 800
   San Francisco, California 94105
 5 Telephone: (415) 977-8942
   Facsimile: (415) 744-0134
 6 E-Mail: allison.cheung@ssa.gov

 7 Attorneys for Defendant

 8
                                   UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11   ANITRA LUSSON,                                 )
                                                    ) Case No.: 2:20-cv-01215-DJA
12          Plaintiff,                              )
                                                    )       UNOPPOSED MOTION FOR
13                  v.                              )           EXTENSION OF TIME
                                                    )              (FIRST REQUEST)
14   ANDREW SAUL,                                   )
     Commissioner of Social Security,               )
15                                                  )
            Defendant.                              )
16                                                  )
                                                    )
17

18          Defendant Andrew Saul, Commissioner of Social Security (Defendant) respectfully requests

19 that the Court extend the time for Defendant to respond to Plaintiff’s Motion for Reversal and/or

20 Remand (Dkt. No. 16, filed on November 5, 2020), currently due on December 7, 2020, by 30 days,

21 through and including January 6, 2021. Defendant further requests that all subsequent deadlines set

22 forth in the Court’s scheduling order (Dkt. No. 15) be extended accordingly.

23          This is Defendant’s first request for an extension of time. Good cause exists for this extension

24 due to Defendant’s counsel’s workload as described below. Since Plaintiff’s motion was filed on

25 November 5, 2020, Defendant’s counsel has worked on over 20 district court cases and a Ninth Circuit

26 appeal. Counsel is also responsible for other substantive non-litigation matters in the Office of
              Case 2:20-cv-01215-DJA Document 18 Filed 12/02/20 Page 2 of 3




 1 General Counsel. The Office of General Counsel also currently has a number of attorneys out on

 2 leave of absence, in addition to staff attrition, which has increased the undersigned’s workload.

 3          Additional time is required to review the record, to evaluate the numerous issues raised in

 4 Plaintiff’s motion, to determine whether options exist for settlement, and if not, to prepare Defendant’s

 5 response to Plaintiff’s motion. Defendant’s counsel will endeavor to complete these tasks as soon as

 6 possible. This request is made in good faith and with no intention to unduly delay the proceedings,

 7 and counsel apologizes for any inconvenience.

 8          On November 30, 2020, counsel for Defendant conferred with Plaintiff’s counsel, who has no

 9 opposition to this motion.

10          It is therefore respectfully requested that Defendant be granted an extension of time to respond

11 to Plaintiff’s Motion for Reversal and Remand, through and including January 6, 2021.

12

13          Dated: December 1, 2020                         Respectfully submitted,

14                                                          NICHOLAS A. TRUTANICH
                                                            United States Attorney
15
                                                            /s/ Allison J. Cheung
16                                                          ALLISON J. CHEUNG
                                                            Special Assistant United States Attorney
17

18
                                                    IT IS SO ORDERED.
19
                                                    DATED: December 2, 2020.
20                                                     IT IS SO ORDERED:
21
                                                        UNITED STATES MAGISTRATE JUDGE
22                                                  ___________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
23                                                      DATED: ___________________________
24

25

26                                                      2
              Case 2:20-cv-01215-DJA Document 18
                                              17 Filed 12/02/20
                                                       12/01/20 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2         I, Allison J. Cheung, certify that the following individual(s) were served with a copy of the

 3 foregoing UNOPPOSED MOTION FOR EXTENSION OF TIME (FIRST REQUEST) on the

 4 date, and via the method of service, identified below:

 5
           CM/ECF:
 6
           Marc Kalagian
 7         marc.kalagian@rksslaw.com
           Attorney for Plaintiff
 8

 9         Gerald Welt
           gmwesq@weltlaw.com
10         Attorney for Plaintiff
11         Dated: December 1, 2020
12
                                                           /s/ Allison J. Cheung
13                                                         ALLISON J. CHEUNG
                                                           Special Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26                                                     3
